IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                           No. 96-50011
                       Conference Calendar
                        __________________


KENNETH LEE JOHNSON,

                                       Plaintiff-Appellant,

versus

ALICE BENNER; DELPHIS BENOIT;
JACK M. GARNER, Warden; CHARLIE
F. STREETMAN, Assistant Warden;
FRANK WILLIAMS; GRACE E. KENNEDY

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CV-37
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Lee Johnson appeals from the district court’s denial

of his motion for the appointment of counsel.    Johnson’s request

for leave to proceed in forma pauperis is DENIED as unnecessary.

We have reviewed the record and Johnson’s contentions and discern

no abuse of discretion by the district court in denying

appointment of counsel.    We AFFIRM for essentially the same




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50011
                               -2-

reasons stated by the district court.    Johnson v. Benner, No. W-

94-CV-37 (W.D. Tex. Dec. 4, 1995).

     AFFIRMED.